Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 11,
2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00076-CV


                     KATHLEEN M. VOSSLER, Appellant

                                         V.

       MARY MATHA DEVELOPMENT COMPANY, LLC, Appellee

                     On Appeal from the 55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-59633


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed January 25, 2019. On April 4, 2019,
the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel Consists of Justices Christopher, Hassan, and Poissant.